Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 13 and 18
b.	Pending: 1-9, 11-19
Claims 1, 13 and 18 have been amended and claims 10 and 20 have been cancelled.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 4/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20140085959) in view of Choi et al. (US 20140313819).

Regarding independent claim 1, Saraswat discloses a power management circuit (Figs. 1-8), comprising: 

a second set of circuits providing the first functionalities in managing power (Fig. 5 along with [0040]-[0041] describes a second mode for reduced power consumption where in Die 1, 500; the configurable logic 510 may be set to disable sense amplifiers 520 and column decoder 522. Secondary reference Choi below explicitly shows two power circuits);
wherein in providing the first functionalities, the second set of circuits consumes less power than the first set of circuits ([0040]-[0042] describes various embodiments where due to disabling of sense amplifiers 570 and column decoder 572, Die 1 will consume less power); 
wherein, in a first mode ([0041] describes a second mode which is for reduced power consumption), the power management circuit is configured to disable the second set of circuits and enable the first set of circuits to provide the first functionalities in managing power ([0041] describes disabling sense amplifiers 520 and column decoder 522 and enabling sense amplifiers 570 and column decoder 572); and 

Saraswat is silent wherein one of the first functionalities, provided at a first speed by the first set of circuits in the first mode of the power management circuit, is provided at a second speed, lower than the first speed, by the second set of circuits in the second mode of the power management circuit.
However Choi teaches wherein one of the first functionalities, provided at a first speed by the first set of circuits in the first mode of the power management circuit, is provided at a second speed, lower than the 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to Saraswat such that wherein one of the first functionalities, provided at a first speed by the first set of circuits in the first mode of the power management circuit, is provided at a second speed, lower than the first speed, by the second set of circuits in the second mode of the power management circuit in order to provide power controller with capabilities to change a driving voltage or a frequency of the electronic device according to the performance mode P_Mode as taught by Choi ([0097]).

Regarding claim 2, Saraswat and Choi together disclose all the elements of claim 1 as above and through Saraswat further the first set of circuits further provides second functionalities when the power 

Regarding claim 3, Saraswat and Choi together disclose all the elements of claim 1 as above and through Saraswat further the first functionalities comprise generating measurements of power operation states in the power management circuit (Fig. 6 shows monitoring power states at step 610).

Regarding claim 4, Saraswat and Choi together disclose all the elements of claim 3 as above and through Saraswat further the first functionalities comprise generating references of states in the power management circuit (Fig. 6 describes desired power state parameter at step 615 which is the reference state).

Regarding claim 5, Saraswat and Choi together disclose all the elements of claim 4 as above and through Saraswat further the first 

Regarding claim 6, Saraswat and Choi together disclose all the elements of claim 5 as above and through Saraswat further the first functionalities comprise effectuating circuit protection responsive to results of comparing the measurements and the references (Fig. 6 shows changing power state at step 630 based on comparison results).

Regarding claim 7, Saraswat and Choi together disclose all the elements of claim 6 as above and through Saraswat further the first functionalities comprise sensing or measuring: voltages; electric currents; or temperatures ([0044] describes that memory controller may utilize the configurable logic to more effectively manage and trade off performance and power consumption of the memory subsystem. In power equation, there are voltage and current terms. Further [0025] describes temperature compensated self-refresh (TCSR) circuit to address thermal issues, where the TCSR and a mode register may be a part of management logic of the device).


Regarding claim 9, Saraswat and Choi together disclose all the elements of claim 6 as above and through Saraswat further the first functionalities comprise generating control signals for switches ([0046] describes controlling on/off switch signal 512 for sense amplifiers 520 and column decoder 522 in Die 1 and on/off switch signal 562 for sense amplifiers 570 and column decoder 572 in Die 2).

Regarding claim 11, Saraswat and Choi together disclose all the elements of claim 1 as above and through Saraswat further one of the first functionalities, provided at a first accuracy level by the first set of circuits in the first mode of the power management circuit, is provided at a second accuracy level, lower than the first accuracy level, by the second set of circuits in the second mode of the power management circuit (Fig. 6 and 

Regarding claim 12, Saraswat and Choi together disclose all the elements of claim 1 as above and through Choi further one of the first functionalities, provided at a first frequency by the first set of circuits in the first mode of the power management circuit, is provided at a second frequency, lower than the first frequency, by the second set of circuits in the second mode of the power management circuit ([0097] describes that power controller changes a driving voltage or a frequency of the electronic device according to the performance mode P_Mode. For example, the power controller increases a driving voltage or a frequency of the electronic device in a high -speed mode).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Saraswat such that one of the first functionalities, provided at a first frequency by the first set of circuits in the first mode of the power management circuit, is provided at a second frequency, lower than the first frequency, by the second set of circuits in the second mode of the power management circuit in order to provide an electronic device and a method 

Regarding independent claim 13, Saraswat discloses a method implemented in a power management circuit (Figs. 1-8), the method comprising:
providing, in the power management circuit, a first set of circuits implementing at least first functionalities in managing power (Fig. 5 along with [0040]-[0041] describes a second mode for reduced power consumption where in Die 2, 550; the configurable logic 560 may be set to enable sense amplifiers 570 and column decoder 572. Here first functionality is reading, writing etc. as described in [0057]); 
providing, in the power management circuit, a second set of circuits implementing the first functionalities in managing power (Fig. 5 along with [0040]-[0041] describes a second mode for reduced power consumption where in Die 1, 500; the configurable logic 510 may be set to disable sense amplifiers 520 and column decoder 522), wherein in providing the first functionalities, the second set of circuits consume less power than the first set of circuits ([0040]-[0042] describes various embodiments where due to disabling of sense amplifiers 570 and column decoder 572, Die 1 will 
in response to the power management circuit being switched into a first mode ([0041] describes a second mode which is for reduced power consumption), shutting down the second set of circuits and operating the first set of circuits to provide the first functionalities in managing power ([0041] describes disabling sense amplifiers 520 and column decoder 522 and enabling sense amplifiers 570 and column decoder 572); and 
in response to the power management circuit being switched into a second mode, shutting down the first set of circuits and operating the second set of circuits to provide the first functionalities in managing power ([0042]-[0046] describes the operation of Die 1 and Die 2 of FIG. 5 are not limited to these examples. Embodiments are not limited to enabling and disabling of the sharing of the peripheral logic of column decoders and sense amplifiers and the enablement and disablement of the connection of bitlines between memory arrays as illustrated in FIG. 5. In some embodiments, depending upon the power or performance state, the memory stack may be configured to utilize the die-level DRAM array granularity, or the 3D DRAM array structure using shared peripheral logic, 
Saraswat is silent wherein one of the first functionalities, provided at a first speed by the first set of circuits in the first mode of the power management circuit, is provided at a second speed, lower than the first speed, by the second set of circuits in the second mode of the power management circuit.
However Choi teaches wherein one of the first functionalities, provided at a first speed by the first set of circuits in the first mode of the power management circuit, is provided at a second speed, lower than the first speed, by the second set of circuits in the second mode of the power management circuit (Fig. 1 along with [0026]-[0028] describes two power circuits 110 and 120. Though these two circuits are for memory cells and peripheral blocks, but second power circuit 120 can operate in two different speeds. This is the very same concept of instant application where two power circuits targeted to provide same functionality with two different speed).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to Saraswat such that wherein one of the first functionalities, provided at a first speed by 

Regarding claim 14, Saraswat and Choi together disclose all the elements of claim 13 as above and through Saraswat further providing second functionalities in the first mode, wherein the second functionalities are not provided in the second mode ([0064] describes refreshing of DRAM which is second functionality and depending which one of the die is active (reading or writing), the other die can perform refreshing).

Regarding claim 15, Saraswat and Choi together disclose all the elements of claim 14 as above and through Saraswat further the first functionalities comprise: sensing power states in the power management circuit (Fig. 6 shows monitoring power states at step 610).



Regarding claim 17, Saraswat and Choi together disclose all the elements of claim 16 as above and through Saraswat further the first functionalities comprise: effectuating circuit protection in response to results of the comparing the references states with the sensed power states (Fig. 6 shows changing power state at step 630 based on comparison results).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20140085959) in view of Yang et al. (US 9933799).

Regarding independent claim 18, Saraswat discloses a system (Figs. 1-8), comprising: 
a memory device (Fig. 1 is a memory device); and 

a first set of circuits providing at least functionalities managing power (Fig. 5 along with [0040]-[0041] describes a second mode for reduced power consumption where in Die 2, 550; the configurable logic 560 may be set to enable sense amplifiers 570 and column decoder 572. Here first functionality is reading, writing etc. as described in [0057]); and 
a second set of circuits providing the same functionalities in managing power (Fig. 5 along with [0040]-[0041] describes a second mode for reduced power consumption where in Die 1, 500; the configurable logic 510 may be set to disable sense amplifiers 520 and column decoder 522); 
wherein, when the system is switched from a first mode to a second mode ([0041] describes a second mode which is for reduced power consumption), the power management circuit transfers the functionalities from being performed using the first set of circuits to being performed using the second set of circuits ([0041] describes disabling sense amplifiers 520 and column decoder 522 and enabling sense amplifiers 570 and column decoder 572); and 

wherein the second set of circuits providing the same functionalities at a reduced speed, accuracy, or frequency, or any combination thereof.
Saraswat discloses power management circuit but does not explicitly show a power management circuit having voltage regulators to generate operating voltages for the memory device;

However Choi teaches a power management circuit having voltage regulators to generate operating voltages for the memory device (Fig. 14 along with [0096]-[0097] describes PMIC with voltage regulators);
Also Choi teaches wherein the second set of circuits providing the same functionalities at a reduced speed, accuracy, or frequency, or any combination thereof (Fig. 1 along with [0026]-[0028] describes two power circuits 110 and 120. Though these two circuits are for memory cells and peripheral blocks, but second power circuit 120 can operate in two different speeds. This is the very same concept of instant application where two power circuits targeted to provide same functionality with two different speed).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to Saraswat such that a power management circuit having voltage regulators to generate operating voltages for the memory device; wherein the second set of circuits providing the same functionalities at a reduced speed, accuracy, or frequency, or any combination thereof in order to provide power 

Regarding claim 19, Saraswat and Choi together disclose all the elements of claim 18 as above and through Choi further when in the first mode, a controller coupled to the power management circuit (Figs. 1, 14 shows Power Controller 130, 420 connected to PMIC) operates on the memory device; and when in the second mode, the system is not sufficiently powered to operate on the memory device ([0096]-[0097]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Saraswat such that a controller coupled to the power management circuit operates on the memory device; and when in the second mode, the system is not sufficiently powered to operate on the memory device in order to provide power controller with capabilities to change a driving voltage or a frequency of the electronic device according to the performance mode P_Mode as taught by Choi ([0097]).


Response to Arguments
Applicant’s arguments with respect to independent claims 1, 13 and 18 have been considered but are moot because the new ground of rejection rely on previously used reference Saraswat along with newly found reference Choi et al. (US 20140313819) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Choi discloses in Fig. 1 and [0026]-[0028] two power circuits 110 and 120. Further the second power circuit 120 generates a relatively high peripheral driving voltage VDDPE when the performance mode P_ Mode indicates a high -speed mode. The second power circuit 120 generates a relatively low peripheral driving voltage VDDPE when the performance mode P_ Mode indicates a low -speed mode.
Primary reference Saraswat in Fig. 5 (power management circuit) along with [0036]-[0044] shows and describes two different modes as for example 1) mode for greater performance and 2) mode for reduced power consumption.
It also shows two sets of circuits (510, 512, 520, 522, 540 etc.) for Die 1 and (560, 562, 570, 572, 590 etc.) for Die 2. By enabling/disabling these circuits with switch on/off, Fig. 5 moves back and forth between these two modes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/19/2021